Name: Council Regulation (EEC) No 4019/88 of 19 December 1988 extending the provisional anti-dumping duty on imports of certain video cassette recorders originating in Japan and the Republic of Korea
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 355/4 Official Journal of the European Communities 23 . 12. 88 COUNCIL REGULATION (EEC) No 4019/88 of 19 December 1988 extending the provisional anti-dumping duty on imports of certain video cassette recorders originating in Japan and the Republic of Korea HAS ADOPTED THIS REGULATION : Article 1 The provisional anti-dumping duty imposed by Regulation (EEC) No 2684/88 , on imports of certain video cassette recorders originating in Japan and the Republic of Korea is hereby extended for a period not exceeding two months. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. Without prejudice to Article 11 of Regulation (EEC) No 2423/88 and to any other decision taken by the Council, this Regulation shall apply until either the entry into force of an act of the Council adopting definitive measures, or until the end of a period of two months starting on 1 January 1989, whichever is the earlier. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas by Regulation (EEC) No 2684/88 (2), as amended by Regulation (EEC) No 2826/88 (3), the Commission imposed a provisional anti-dumping duty on imports of certain video cassette recorders originating in Japan and the Republic of Korea, Whereas the exporters concerned have requested that the period of validity of the provisional duty be extended for a further period not exceeding two months to allow further examination of all aspects of the proceeding, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1988 . For the Council The President Th. PANGALOS (') OJ No L 209, 2. 8 . 1988, p. 1 . 0 OJ No L 240, 31 . 8 . 1988, p. 5. 0 OJ No L 254, 14. 9. 1988, p. 14.